DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
The present application was filed as a proper National Stage (371) entry of PCT Application No. PCT/JP2015/072421, filed 08/06/2015. Acknowledgment is also made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d) to Application No. 2014-160891, filed 08/06/2014 in Japan.

Information Disclosure Statement
The information disclosure statement (IDS) filed 01/11/2022 has been considered, initialed and is attached hereto.

Status of the Claims
Claims 1-5 and 8-15 are pending; claims 6, 16 and 17 are canceled; claims 10-15 are withdrawn; claims 1 and 8 are amended. Claims 1-5, 8 and 9 are examined below.

Withdrawn Objections/Rejections
The previous rejection of claims 7 and 8 under 35 U.S.C. 112(b) is withdrawn in response to Applicant’s amendments to the claims.
The previous rejection of claims under 35 U.S.C. 103 is withdrawn in response to Applicant’s amendments to the claims in order to recite “wherein the mast cells of the subject are not degranulated”. Based on the cited prior art of record, it appears that it would be expected that urinary 9α-hydroxy-11,15-dioxo- 13,14-dihydro-2,3,4,5-tetranor-prostan-1,20-dioic acid would correlate with mast cell activation, which activation would include increase in the number of mast cells and an increase in degranulation (see para [0033] of the specification, and also as supported by the cited prior art of record in the withdrawn art rejection (see previous action)). The present claims as amended appear to be free of the prior art, however see the new grounds of rejection set forth under 35 U.S.C. 112(a) regarding new matter.

New Grounds of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 8 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 as amended recites at the “selecting step”, “wherein the mast cells of the subject are not degranulated”. Applicant indicates support for the amendments to the claims throughout the specification and claims as originally filed, referring specifically to paras [0013], [0058], and [0066], figures 3, 15-16 and original claims 1, 3 and 7. However, no support could be found specifically selecting a subject indicated to have increased urinary 9α-hydroxy-11,15-dioxo- 13,14-dihydro-2,3,4,5-tetranor-prostan-1,20-dioic acid relative to an amount of urinary 9α- hydroxy- 11,15-dioxo-13,14-dihydro-2,3,4,5-tetranor-prostan-1,20-dioic acid in a plurality of subjects not having a food allergy, wherein mast cells of the subject are not degranulated.
Contrary to support for the amended claim language, see the originally filed specification at page 7, the specification refers to methods performed “in which activation of mast cells involved in food allergy is evaluated”, see also page 8 referring to “use of urinary tetranor-PGDM or tetranor PGEM in vitro as a mast cell activation marker involved in food allergy”. See also page 22, the specification recites “In the specification, the "activation of mast cells" refers to an increase in the number of mast cells and an increase of degranulation. As is described later in Examples, the urinary tetranor-PGDM amount increases as the number of mast cells increases and decreases during the period of suppressing degranulation. Also, the urinary tetranor-PGEM amount increases as the number of mast cells increases. Thus, activation of mast cells can be evaluated based on the urinary tetranor-PGDM amount and urinary tetranor-PGEM amount used as indicators.”

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites at the selecting step “selecting a subject”; however previous to “selecting” the claim also recites “measuring or having measured an amount…in a subject by immunoassay”. It is unclear if the subject from the “selecting” step is the same subject from the “measuring or having measured” step because of the language “a subject” at both steps. It is suggested that Applicant amend the claim language in order to recite “the subject” at the “selecting” step so that it is clear that the “selecting” is based on the “measuring or having measured” step (i.e., that the steps are performed on the same subject). 

Response to Arguments
Applicant's arguments filed 01/11/2022 have been fully considered but they are not persuasive for the following reasons.
Regarding remarks at page 5, see as indicated previously above, the previous rejection of claims under 35 U.S.C. 112(b) are withdrawn in response to Applicant’s amendments to the claims.
Regarding remarks at pages 6-11, see as indicated previously above, the rejection of claims under 35 U.S.C. 103 is withdrawn in response to Applicant’s amendments to the claims to recite “wherein mast cells of the subject are not degranulated”. However, see new grounds set forth in response to the amendments to the claims under 35 U.S.C. 112(a) regarding new matter.
Regarding the newly recited limitation “wherein the mast cells are degranulated”, regarding the rejection of claims under 35 U.S.C. 103 Applicant argues the instant specification demonstrates an increased level of tetranor-PGDM in 10-time antigen challenged mice observed even 21 days after the termination of antigen challenge (page 8 of remarks). Applicant argues the specification demonstrates that increased tetranor-PGDM was continued for more than 7-21 days even without antigen stimulation nor degranulation, referring to Applicant’s Declaration filed under 37 CFR 1.132 by Applicant Dr. Takahisa Murata (hereinafter referred to as the Murata Declaration) at paragraph 12. Applicant argues mast cell activation and degranulation in response to a food allergen typically leads to a rapid (seconds-minutes) release of histamine and lipid mediators that cause the immediate allergic symptoms and may continue for several hours and contribute to contribute to the symptoms.
However, these arguments are not persuasive that the mast cells are not degranulated, in fact it appears based on these arguments (in remarks and paragraph 12 of the Murata Declaration) and the data at the cited figures that the mast cells were degranulated (at least were degranulated at the time of antigen exposure). There is no indication in the Murata Declaration or the specification at what point that cells are no longer considered to be degranulated or as having undergone the process of degranulation. Further, regarding the pending claim language, the language says “wherein mast cells of the subject are not degranulated”, however as noted in remarks, the cells were degranulated (at the time of initial activation).
Remarks at pages 8-9 and the Murata Declaration are considered in full, and as indicated the rejection under 35 U.S.C. 103(a) is withdrawn because the prior art fails to teach or suggest increased urinary 9α-hydroxy-11,15-dioxo- 13,14-dihydro-2,3,4,5-tetranor-prostan-1,20-dioic acid relative to an amount of urinary 9α- hydroxy- 11,15-dioxo-13,14-dihydro-2,3,4,5-tetranor-prostan-1,20-dioic acid in a plurality of subjects not having a food allergy, wherein mast cells of the subject are not degranulated. However, see as indicated above, it appears increased urinary 9α-hydroxy-11,15-dioxo- 13,14-dihydro-2,3,4,5-tetranor-prostan-1,20-dioic acid correlates with activation of mast cells, and as such degranulation (i.e., mast cells were at least initially degranulated). However, as noted, see the new grounds of rejection under 35 U.S.C. 112(a) set forth in response to the amendments to the claims.
Applicant argues the rejection of dependent claims at remarks pages 9-11 referring to remarks above specific to the independent claim (see response to said arguments above).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN J MARCSISIN whose telephone number is (571)272-6001. The examiner can normally be reached M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLEN J MARCSISIN/            Primary Examiner, Art Unit 1641